Order entered January 28, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01184-CV

                              RODNEY DRAUGHON, Appellant

                                                V.

                                 JOYCIE JOHNSON, Appellee

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                             Trial Court Cause No. 99751-CC

                                            ORDER
       Before the Court is appellant’s January 24, 2019 second motion for an extension of time

to file a brief. We GRANT the motion and extend the time to March 4, 2019. We caution

appellant that further extension requests will be disfavored.


                                                       /s/      BILL WHITEHILL
                                                                JUSTICE